Olds, J.
The transcript in this case was filed in this court on July 10th, 1891, and the cause was submitted September 9th, 1891. There is a short statement filed with the motion for supersedeas, stating that an appeal bond was filed in the court below, and approved by the clerk, and referring to the errors assigned and the pages of the record showing the rulings made on which errors *108are assigned. There is no brief filed on behalf of the appellants discussing, or pretending to discuss, the errors assigned. .
Filed March 29, 1893.
There having been no compliance with the rules of this court, on the -part of the appellants in relation to the filing of briefs, the appeal in this cause is dismissed, at costs of the appellants.
Hackney, J., took no part in the disposition of the cause.